                                        Case 2:18-cv-09491-FMO-AS Document 1 Filed 11/08/18 Page 1 of 8 Page ID #:1



                                             SAMUEL R. MAIZEL (Bar No. 189301)
                                         1 samuel.maizel@dentons.com
                                             TANIA M. MOYRON (Bar No. 235736)
                                         2 tania.moyron@dentons.com
                                             AHMED (“ANDY”) R. JINNAH (Bar No. 297907)
                                         3 andy.jinnah@dentons.com
                                             DENTONS US LLP
                                         4 601 South Figueroa Street, Suite 2500
                                             Los Angeles, California. 90017-5704
                                         5 Telephone: (213) 623-9300
                                             Facsimile: (213) 623-9224
                                         6
                                             ANDREW T. SOLOMON (pro hac vice admission pending)
                                         7 asolomon@solomoncramer.com
                                             SOLOMON & CRAMER LLP
                                         8 1441 Broadway, Suite 6026
                                             New York, New York 10018
                                         9 Telephone: (212) 884-9102
                                             Facsimile: (516) 368-3896
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                        10
                                        11 Attorneys for Plaintiff Matthew Pliskin,
         DENTONS US LLP




                                             as Trustee of the ICPW Nevada Trust
           (213) 623-9300




                                        12
                                                                         UNITED STATES DISTRICT COURT
                                        13                              CENTRAL DISTRICT OF CALIFORNIA

                                        14
                                             MATTHEW PLISKIN, AS TRUSTEE OF THE ICPW                     Case. No.: 2:18-cv-09491
                                        15 NEVADA TRUST
                                        16                 Plaintiff,                                    COMPLAINT

                                        17          -against-

                                        18 ROBERT GOLDSTEIN and DRG STRATEGIC, LLC
                                             d/b/a/ MERIDIAN GLOBAL,
                                        19
                                                           Defendants.
                                        20
                                        21          Matthew Pliskin, as Trustee of the ICPW Nevada Trust, for his complaint against Robert

                                        22 Goldstein and DRG Strategic LLC d/b/a Meridian Global, states:
                                        23                                         INTRODUCTION

                                        24          1.     This action arises out of the collapse of the public company formerly known as

                                        25 Ironclad Performance Wear Corporation, Inc. (“Ironclad”). Defendants aided and abetted three
                                        26 faithless Ironclad officers in breaching their fiduciary duties to the company through a scheme of
                                        27 manipulating the company’s financial results to falsely inflate revenues. As a result of the
                                        28
                                        Case 2:18-cv-09491-FMO-AS Document 1 Filed 11/08/18 Page 2 of 8 Page ID #:2




                                         1 scheme, Ironclad was forced to disavow its publicly filed financial statements, triggering a default
                                         2 under its loan covenants, which ultimately forced Ironclad into bankruptcy. See In re. ICPW
                                         3 Liquidation Corporation, a California Corporation, No. 1:17-bk-12408-MB (Bankr. C.D. Cal.
                                         4 filed Sept. 8, 2017) (the “Bankruptcy Proceeding”). Ironclad’s collapse resulted in shareholder
                                         5 damage in excess of $10 million.
                                         6            2.     Defendant Robert Goldstein, acting through his company, Defendant DRG

                                         7 Strategic, LLC d/b/a Meridian Global (“Meridian”), played a key role in the scheme, acting as the
                                         8 counterparty in a number of phony round-trip transactions, which had no purpose other than to
                                         9 fraudulently boost Ironclad’s revenues at critical end-of-fiscal-period moments.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                        10                                            THE PARTIES

                                        11            3.     Plaintiff Matthew Pliskin is the Trustee of the ICPW Nevada Trust (the “Trust”),
         DENTONS US LLP

           (213) 623-9300




                                        12 which exists for the benefit of the former shareholders of Ironclad. The Trust was created
                                        13 pursuant an approved liquidation plan in the Bankruptcy Proceeding. Pliskin is directed and
                                        14 authorized to investigate and bring claims on behalf of the Trust. Pliskin is a citizen of the state of
                                        15 Florida.
                                        16            4.     Defendant DRG Strategic, LLC, d/b/a Meridian Global, is a Texas limited liability

                                        17 company. Meridian has two members, Defendant Robert Goldstein and Deborah Goldstein, both
                                        18 citizens of the state of Texas.
                                        19                                    JURISDICTION AND VENUE

                                        20            5.     This Court has jurisdiction over this matter under 28 U.S.C. § 1332 because there is

                                        21 complete diversity of citizenship and the amount in controversy exceeds $75,000.
                                        22            6.     Venue is proper in the Central District of California under 28 U.S.C. § 1391

                                        23 because all or a substantial part of the events giving rise to this action occurred in the Central
                                        24 District of California.
                                        25            ///

                                        26            ///

                                        27            ///

                                        28
                                                                                             -2-
                                                                                                                                     COMPLAINT
                                             109558834\V-1
                                        Case 2:18-cv-09491-FMO-AS Document 1 Filed 11/08/18 Page 3 of 8 Page ID #:3




                                         1                                                   FACTS

                                         2             7.     Ironclad was founded in 1998 by Ed Jaeger, who pioneered use-specific glove

                                         3 technology for plumbers, masonry workers, demolition workers, electricians, and construction
                                         4 workers. Ironclad stock has been publicly traded since 2006.
                                         5             8.     In 2014, Ironclad hired Jeffrey Cordes as CEO, who then brought on William

                                         6 Aisenberg as CFO and Thomas Felton as Vice President, Supply Chain (collectively, the
                                         7 “Faithless Officers”). All three had previously worked together in senior positions at Walls
                                         8 Industries, another apparel company. By virtue of their positions and their status as agents of
                                         9 Ironclad, the Faithless Officers owed Ironclad fiduciary duties.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                        10             9.     On information and belief, Defendant Meridian has been in the clothing and textile

                                        11 business since 2006. Its primary business is to contract with factories around the world to
         DENTONS US LLP

           (213) 623-9300




                                        12 manufacture clothing and textile goods, including private label goods, to be supplied to wholesale
                                        13 customers. Meridian’s principal is Defendant Goldstein.
                                        14             10.    On information and belief, Defendant Goldstein has known or has been doing

                                        15 business with one or more of the Faithless Officers even before they joined Ironclad in 2014. At
                                        16 all relevant times, he knew that each of them held top officer positions at Ironclad, were
                                        17 employees and agents of Ironclad, and that they owed their employer fiduciary duties.
                                        18             11.    The Faithless Officers’ fraudulent revenue scheme at Ironclad began in the fourth

                                        19 quarter of 2015.1 Throughout that year, and as late as December 2015, CEO Cordes and CFO
                                        20 Aisenberg had been telling Ironclad’s Board that the company would achieve substantial revenue
                                        21 growth in 2015 over the prior years. But in the last weeks, the Faithless Officers realized that, far
                                        22 from realizing their revenue improvement projections, Ironclad’s revenues were going to be below
                                        23 prior years’ performance. It was at this point, that the Faithless Officers began to implement
                                        24 various schemes to inflate sales artificially.
                                        25
                                        26
                                             1
                                                 For context, Ironclad’s sales in 2013 were $24.5 million. In 2014 (the Faithless Officers’ first
                                        27 year), it was $24.2 million. Even with the scams perpetrated by the Faithless Officers, Ironclad
                                        28 reported sales in 2015 of $23.5 million.
                                                                                               -3-
                                                                                                                                        COMPLAINT
                                             109558834\V-1
                                        Case 2:18-cv-09491-FMO-AS Document 1 Filed 11/08/18 Page 4 of 8 Page ID #:4




                                         1            12.    One of those schemes involved Defendants Goldstein and Meridian. As discussed

                                         2 below, for a fee, Defendants Goldstein and Meridian facilitated three end-of-period transactions to
                                         3 falsely boost Ironclad’s revenues.
                                         4            13.    In each case, Ironclad “sold” goods to Meridian on the last day of a fiscal reporting

                                         5 period. Then, in the succeeding months, Ironclad purchased the same goods back from “DRG
                                         6 Strategic” at a higher price. The effect of these round-trip transactions was to enable Ironclad to
                                         7 recognize revenue from the sale in one period and then to buy back the same goods (now
                                         8 sometimes slightly modified with a new label or packaging) at an inflated price (which artificially
                                         9 boosted inventory value at Ironclad), without recording a return and without reversing the sale or
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                        10 taking a corresponding loss. Defendants received a share of the markup as payment for facilitating
                                        11 the fraudulent transactions.
         DENTONS US LLP

           (213) 623-9300




                                        12            14.    These fraudulent transactions all occurred at Ironclad’s warehouse and logistics

                                        13 operations in Los Angeles County, which were contracted through Advantage Media Services,
                                        14 Inc. (“AMS”), located in Valencia, California.
                                        15            15.    The first “sale” from Ironclad to Meridian orchestrated by the Faithless Officers

                                        16 and the Defendants was on December 31, 2015, for 27,576 pairs of gloves at $15 per pair, for a
                                        17 total of $413,640. The unsigned purchase order ostensibly requested shipment to an address that
                                        18 was, in fact, Defendant Goldstein’s luxury residential condominium complex known as “The
                                        19 Residences at the Highland,” but the goods never left AMS’s facility. The sale was booked as
                                        20 revenue in the fourth quarter of 2015.
                                        21            16.    Had this been a genuine sale, Meridian’s payment would have been due 30 days

                                        22 after the sale. But payment was not part of the plan. Instead, to liquidate Meridian’s accounts
                                        23 receivable, Defendants “sold” back to Ironclad all 27,576 pairs of gloves (still sitting in AMS’s
                                        24 warehouse in California) at a higher price, as if Ironclad were acquiring new inventory. To pay
                                        25 for this “purchase,” Ironclad issued credits to Meridian’s account.
                                        26            17.    These credits were consummated in three sequential transactions: on February 29,

                                        27 2016, March 17, 2016, and April 18, 2016, Meridian “sold” back to Ironclad a total of 27,576
                                        28
                                                                                             -4-
                                                                                                                                     COMPLAINT
                                             109558834\V-1
                                        Case 2:18-cv-09491-FMO-AS Document 1 Filed 11/08/18 Page 5 of 8 Page ID #:5




                                         1 pairs of gloves at $16.50 per pair, which was $1.50 per pair higher than the $15 per pair price at
                                         2 which Meridian had “purchased” them. For each transaction, Ironclad issued “credit memos” to
                                         3 Meridian to offset the amount it owed for its own gloves, which it had just repurchased. Because
                                         4 of the markup on the repurchase transactions, Meridian was paid a premium of $41,364 for
                                         5 facilitating the fraudulent transaction. Defendants accepted the premium.
                                         6            18.    The net effect of these round-trip transactions, which Defendants provided

                                         7 substantial assistance in completing, was that Ironclad (1) overstated its revenues and its accounts
                                         8 receivable for 2015 in the amount of $413,640; (2) overstated its inventory value in 2016 by
                                         9 “selling” the 27,576 pairs of gloves to Meridian at a price above cost and then “buying” them back
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                        10 from Meridian for an even higher amount; and (3) paid a $41,364 premium to Defendants for
                                        11 facilitating the false transactions.
         DENTONS US LLP

           (213) 623-9300




                                        12            19.    Having made a profit in the first round-trip transaction, Defendants Goldstein and

                                        13 Meridian knowingly and willingly participated in the Faithless Officers’ scheme two more times.
                                        14            20.    The second round-trip transaction was initiated on June 30, 2016 (the last day of

                                        15 the second quarter of that year). On that date, Ironclad generated an invoice for a “sale” to
                                        16 Meridian of 16,766 pairs of gloves for $13.09 per pair, for a total invoice amount of $219,597.84.
                                        17            21.    The third round-trip transaction was initiated on December 30, 2016 (the last

                                        18 business day of the quarter and the year). On that date, Ironclad generated an invoice for a “sale”
                                        19 to Meridian of 95,796 pairs of gloves for prices between $3.43 and $3.73 per pair, for a total
                                        20 invoice amount of $332,445.48.
                                        21            22.    These two “sales” were similar to the first “sale” in several ways. First, the gloves

                                        22 were marked as “will call” and never left AMS’s California warehouse. Second, Meridian
                                        23 ultimately “sold” all the gloves back to Ironclad for a premium, which included payoffs to
                                        24 Meridian. To carry out the third “sale,” instead of using credit memos, the Faithless Officers and
                                        25 Defendants moved cash:
                                        26                      December 30, 2016: Ironclad “sells” goods to Meridian and issues an invoice

                                        27                       for $332,445.48

                                        28
                                                                                             -5-
                                                                                                                                     COMPLAINT
                                             109558834\V-1
                                        Case 2:18-cv-09491-FMO-AS Document 1 Filed 11/08/18 Page 6 of 8 Page ID #:6




                                         1                      February 20, 2017, DRG “sells” the same goods back to Ironclad and issues an

                                         2                       invoice for $339,151.20.

                                         3                      March 20, 2017, Ironclad wires $339,151.20 to Meridian.

                                         4                      March 21, 2017, Meridian transfers $332,445.48 by ACH back to Ironclad.

                                         5                      Meridian keeps the difference ($6,705.72) as a payoff.

                                         6            23.    On information and belief, the Faithless Officers used cash rather than credits for

                                         7 this third transaction to avoid scrutiny by Ironclad’s auditors. CFO Aisenberg was overheard
                                         8 explaining to Goldstein how he was to use the money that Ironclad paid him to buy back the goods
                                         9 to pay for what Meridian had purchased on credit.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                        10            24.    The net effect of these two additional round-trip transactions, which Defendants

                                        11 provided substantial assistance in completing, was that Ironclad (1) overstated its revenues and its
         DENTONS US LLP

           (213) 623-9300




                                        12 accounts receivable for 2016 in the amount of $552,043.32 (2) overstated its inventory value in
                                        13 2017 by “selling” over one hundred thousand pairs of gloves to Meridian at a price above cost and
                                        14 then buying them back from Meridian for an even higher amount; and (3) paid a $36,063.72
                                        15 premium to Defendants for facilitating the two false transactions.
                                        16                                     FIRST CAUSE OF ACTION

                                        17                   (AIDING AND ABETTING BREACH OF FIDUCIARY DUTY)

                                        18            25.    Plaintiff repeats and realleges each and every fact set forth in paragraphs 1 through

                                        19 24 as if set forth herein.
                                        20            26.    The Faithless Officers were senior executives and officers of Ironclad and, as such,

                                        21 owed a fiduciary duty to Ironclad which required them to put the company’s interests above their
                                        22 own personal interests.
                                        23            27.    The Faithless Officers breached their fiduciary duties to Ironclad, including the

                                        24 duties of diligence, loyalty and care. These breaches included, inter alia, (a) engaging in illegal
                                        25 acts and manipulations concerning Ironclad’s sales, income, and inventory figures; (b) producing
                                        26 records and public filings that included false financial information, artificially inflated to make it
                                        27 appear that the company was performing better than it was; (c) lying to the Board of Directors and
                                        28
                                                                                             -6-
                                                                                                                                     COMPLAINT
                                             109558834\V-1
                                        Case 2:18-cv-09491-FMO-AS Document 1 Filed 11/08/18 Page 7 of 8 Page ID #:7




                                         1 omitting material facts; (d) failing to accurately maintain the company’s books and records; and
                                         2 (e) grossly mismanaging, inter alia, the sales, inventory, and accounting functions at Ironclad.
                                         3            28.    Ironclad was injured as a direct and proximate result of the Faithless Officers’

                                         4 breach of fiduciary duties.
                                         5            29.    At all material times, Defendants had actual knowledge of the Faithless Officers’

                                         6 fiduciary duties to Ironclad.
                                         7            30.    Defendants substantially assisted the Faithless Officers’ breach of their fiduciary

                                         8 duty to Ironclad by knowingly and willingly participating in, and profiting from, the “sell-back”
                                         9 schemes.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                        10            31.    Defendants’ substantial assistance in these schemes not only benefited Defendants

                                        11 financially, it also proximately caused financial harm to Ironclad, including but not limited to (a)
         DENTONS US LLP

           (213) 623-9300




                                        12 causing Ironclad to pay fees to Defendants for facilitating the false transactions; and (2) causing
                                        13 Ironclad’s publicly filed financials to be erroneous, requiring internal investigation, restatement of
                                        14 the publicly-filed financials, the substantial loss in the value of Ironclad’s stock, the losses from
                                        15 the selloff of assets in bankruptcy, and the enormous costs of the bankruptcy itself.
                                        16            32.    The Trust is entitled to receive actual damages incurred as a result of Defendants’

                                        17 aiding and abetting the Faithless Officers’ multiple breaches of their fiduciary duties, including,
                                        18 under the “tort of another” doctrine, its legal fees and expenses incurred in investigating the
                                        19 misconduct, restating its financials, and its costs and expenses throughout the bankruptcy process,
                                        20 which total in excess of $4 million.
                                        21                                    SECOND CAUSE OF ACTION

                                        22                                      (UNJUST ENRICHMENT)

                                        23            33.    Plaintiff repeats and realleges each and every fact set forth in paragraphs 1 through

                                        24 24 as if set forth herein.
                                        25            34.    Defendants received a benefit from their participation in the Faithless Officers’

                                        26 scheme at the expense of Ironclad.
                                        27            35.    Defendants’ retention of the benefit is unjust.

                                        28
                                                                                              -7-
                                                                                                                                     COMPLAINT
                                             109558834\V-1
                                        Case 2:18-cv-09491-FMO-AS Document 1 Filed 11/08/18 Page 8 of 8 Page ID #:8




                                         1            36.    The Trust is entitled to recover restitution of any benefit received by Defendants.

                                         2                                        PRAYER FOR RELIEF

                                         3            WHEREFORE, on the basis of the foregoing, Plaintiff respectfully requests a judgment or

                                         4 orders against each Defendant as follows:
                                         5            A.     For actual damages to Plaintiff against each Defendant;

                                         6            B.     For restitution to Plaintiff of any amounts that Defendants were unjustly enriched,

                                         7            C.     For reimbursement of legal fees and expenses incurred by Plaintiff under the “tort

                                         8                   of another doctrine” for the costs of investigation, restatement, and bankruptcy that

                                         9                   resulted from the scheme in an amount to be determined at trial but is believed to
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                        10                   be in excess of $4 million;

                                        11            D.     For such other and further relief as the Court may deem just and appropriate.
         DENTONS US LLP

           (213) 623-9300




                                        12
                                             Dated: November 8, 2018                           DENTONS US LLP
                                        13
                                        14                                                     By:__/s/Ahmed (“Andy”) R. Jinnah____
                                                                                               Samuel R. Maizel
                                        15                                                     Tania M. Moyron
                                                                                               Ahmed (“Andy”) R. Jinnah
                                        16
                                                                                               Andrew T. Solomon
                                        17                                                     (pro hac vice admission pending)
                                        18                                                     Attorneys for Plaintiff Matthew Pliskin, as
                                                                                               Trustee of the ICPW Nevada Trust
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                             -8-
                                                                                                                                      COMPLAINT
                                             109558834\V-1
